KbewiN, J.
Counsel for appellant contends that upon the undisputed facts the judgment below should be reversed, This contention, as we understand counsel, is based upon the claim that the lessor, Jennie Blinkenstine, on breach of the condition of the lease by the lessee, Routt, had the right to re-enter, and that failure to do so and acceptance of rent operated as a waiver of the forfeiture and entitled the plaintiffs here to remain in possession as tenants of Jennie Blink-enstine under the lease between said Jennie Blinkenstine and defendant, Routt. The trouble with this contention is that it is not based upon undisputed evidence. Jennie Blinken-stine at all times received the rent from her lessee, Routt, and claims that at first, after possession was taken by the plaintiffs, she did not understand that they were lessees of Routt, but thought that they were in some way connected in business with Routt; and the evidence further tends to show that after Jennie Blinkenstine learned that plaintiffs claimed to be lessees of Routt she notified them that the lease to them by defendant, Routt, was without her consent and that they occupied said premises at the will of said Jennie Blinkenstine,
It is true, as contended by counsel for appellant, that the lease from defendant to plaintiffs contained the following provisions:
“This lease is subject to all terms and conditions of a certain lease between the lessor herein and one Jennie Blinken-stine wherein said Jennie Blinkenstine is lessor and said Max Routt is lessee.
*109“It is expressly agreed and understood by and between tbe parties hereto that this lease shall be canceled and of no effect whenever the rights of Max Routt as tenant of said 'Jennie Blinkenstine cease for any canse.”
These provisions obviously mean that the plaintiffs took the lease from the defendant on the same terms contained in the lease from Jennie Blinkenstine to defendant, Routt, with the clause against subletting eliminated or modified by consent in writing to sublet the premises to the plaintiffs. The court below found upon sufficient evidence that the defendant falsely and fraudulently stated to the plaintiffs that he had 'the legal right and authority to lease the premises to them and that he had obtained the consent in writing of' Jennie Blink-enstine, the owner of said premises,'so to do.
It is further- insisted that tho evidence does not support the findings. A careful examination of the record convinces us that there is ample evidence to support the findings, therefore the judgment is right and must be affirmed.
By the Court. — The judgment is affirmed.